DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a distal end" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different distal end or the aforementioned distal end. For the sake of compact prosecution, Examiner is interpreting the phrase as the latter. 
Regarding claim 11, the phrase "an occlusive material" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different occlusive material or the aforementioned occlusive material. For the sake of compact prosecution, Examiner is interpreting the phrase as the latter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 6-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarais et al. (U.S. Patent No. 6,454,775 B1). Demarais et al. is cited in the IDS. 
Regarding claim 1, Demarais et al. discloses a catheter system (10) for removal of occlusive material in a body lumen (Abstract), the system (10) comprising: a catheter body (302) having a lumen (interior lumen of 302, Fig. 7A), and extending between (Fig, 7A) a distal end (distal end of 302) and a proximal end (proximal end of 302), the catheter body (302) having a distal portion (300), a proximal portion (18), and a distal end (distal end of 302), the distal portion (300) including a filtration section (304) including a filter media (filter material, Column 10 Lines 53-61) configured to permit blood to pass from (Column 10 Lines 53-61) the lumen (lumen of 302) of the catheter body (302) and to inhibit occlusive material from passing out of (Column 10 Lines 53-61) the lumen (lumen of 302) of the catheter body (302); a control handle (22) coupled to the proximal portion (18) of the catheter body (302); and a cutter assembly (310) including, a drive mechanism (314) extending between (Column 11 Lines 7-8) the proximal portion (18) and the distal portion (300) of the catheter body (302), the drive mechanism (314) being operatively connected to (Fig. 1, Column 7 Lines 54-55 and Column 11 Lines 7-20) the control handle (22); and a conveyor (proximal portion of 316) extending within (Figs. 7A-7B) the distal portion (300) of the catheter body (302), the conveyor (316) being coupled to (Fig. 7B) the drive mechanism (314) such that the conveyor (proximal portion of 316) is rotatable with (Column 11 Lines 3-6) the drive mechanism (314) to convey the occlusive material from the body lumen proximally (Abstract, Column 10 Lines 46-67 and Column 11 Lines 1-21) within the catheter body (302) and through the filtration section (304) such that blood is permitted to pass from (Column 10 Lines 53-61) the lumen (lumen of 302) of the catheter body (302) and the occlusive material is inhibited from passing out (Column 10 Lines 53-61) of the lumen (lumen of 302) of the catheter body (302) and is conveyed (Abstract, Column 10 Lines 46-67 and Column 11 Lines 1-21) proximally within the lumen (lumen of 302) of the catheter body (302).  
Regarding claim 2, Demarais et al. discloses the system of claim 1, wherein the cutter assembly (310) includes a cutter (distal portion of 316) configured to cut occlusive material (Column 11 Lines 1-21), the cutter (distal portion of 316) extending from (Fig. 7A) the distal end (distal end of 302) of the catheter body (302) and being coupled to (Fig. 7B) the drive mechanism (314) such that the cutter (distal portion of 316) is rotatable (Column 11 Lines 3-6) with the drive mechanism (314) to cut occlusive material (Abstract, Column 10 Lines 46-67 and Column 11 Lines 1-21). (Figs. 7A-7B, Column 10 Lines 46-67 and Column 11 Lines 1-21). 
Regarding claim 6, Demarais et al. discloses the system of claim 1, wherein the filtration section (304) defines a portion (Fig. 7A) of the lumen (lumen of 302) of the catheter body (302), and further wherein the conveyor (proximal portion of 316) contacts (Fig. 7A, Column 11 Lines 1-20) the filtration section (304) to define spaces (interior of 304) configured to trap the occlusive material (Column 10 Lines 46-61) between the conveyor (proximal portion of 316) and the filtration section (304) as the occlusive material (Column 10 Lines 46-61) is conveyed within the catheter body (302). (Figs. 7A-7B, Column 10 Lines 46-61 and Column 11 lines 1-20).
Regarding claim 7, Demarais et al. discloses the system of claim 1, wherein the cutter assembly (310) includes a cutter (distal portion of 316) and the drive mechanism (314) includes an electric motor (14) and a shaft (22) operatively coupling (Column 7 Lines 10-25) the electric motor (14) to at least one of the conveyor (proximal portion of 316) and the cutter (distal portion of 316).  (Column 7 Lines 10-25 and Column 11 Lines 1-3). 
Regarding claim 9, Demarais et al. discloses the system of claim 1, wherein the cutter assembly (310) is self-expandable (Column 3 Lines 60-64, Column 4 Lines 8-17, and Column 11 Lines 8-14) from a first diametric profile (unexpanded,  Column 3 Lines 60-64, Column 4 Lines 8-17, and Column 11 Lines 8-
Regarding claim 10, Demarais et al. discloses the system of claim 1, wherein the cutter assembly (310) includes a self-expanding (Column 3 Lines 60-64, Column 4 Lines 8-17, and Column 11 Lines 8-14) frame (316) formed of a shape-memory material (nitinol, Column 4 Lines 8-17).  (Column 3 Lines 60-64, Column 4 Lines 8-17, and Column 11 Lines 8-14).
Regarding claim 11, Demarais et al. discloses a method of removing occlusive material from a body lumen of a patient (Abstract), the method comprising: intraluminally delivering the catheter system (10) of any preceding claim to a desired treatment site in the body lumen of the patient (Column 3 Lines 60-64, Column 4 Lines 8-17, and Column 11 Lines 1-20); and activating rotation (Column 4 Lines 50-56 and Column 11 Lines 1-20) of the cutter assembly (310) proximate an occlusive material in the body lumen at a speed adequate to produce a pressure drop (via aspiration/vacuum, Column 3 Lines 25-29 and Column 11 Lines 1-20), causing the occlusive material to be drawn into (Column 3 Lines 25-29 and Column 11 Lines 1-20) the distal end (distal end of 302) of the catheter body (302) and conveyed proximally within (Abstract, Column 3 Lines 25-29, Column 10 Lines 46-67 and Column 11 Lines 1-20) the catheter body (302) while blood is permitted to return to the body lumen through (Column 10 Lines 46-61) the filter media (filter material, Column 10 Lines 53-61) of the filtration section (304) as the occlusive material is conveyed proximally (Abstract, Column 3 Lines 25-29, Column 10 Lines 46-67 and Column 11 Lines 1-20).   (Abstract, Figs. 1-2B and 7A-7B, Column 3 Lines 25-29, Column 4 Lines 8-17, Column 7 Lines 9-67, Column 8 Lines 1-67, Column 9 Lines 1-13, Column 10 Lines 46-67 and Column 11 Lines 1-21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (U.S. Patent No. 6,454,775 B1) in view of Evans et al. (U.S. Patent Publication No. 2001/0031981 A1). Demarais et al. is cited in the IDS. 
Regarding claim 3, Demarais et al. discloses the system of claim 2 as seen above and wherein the conveyor (proximal portion of 316) includes one or more screw elements and/or impeller elements (316). (Figs. 7A-7B, Column 4 Lines 50-56 and Column 11 Lines 1-20). 
However, Demarais et al. fails to disclose wherein the cutter includes one or more burr elements. 
Evans et al. discloses a similar device in the same field of endeavor wherein the cutter (cutter, Paragraph 0104) includes one or more burr elements (burr, Paragraph 0104). (Paragraph 0104). 

. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (U.S. Patent No. 6,454,775 B1) in view of Peterson et al. (U.S. Patent Publication No. 2003/0057156 A1). Demarais et al. is cited in the IDS.
Regarding claim 4, Demarais et al. discloses the system of claim 1 as seen above. 
However, Demarais et al. fails to disclose wherein the filter media comprises ePTFE.  
Peterson et al. discloses a similar device in the same field of endeavor wherein the filter media (140) comprises ePTFE (Paragraph 0043). (Paragraph 0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Demarais et al. to incorporate the material composition teachings of Peterson et al. Especially since Demarais et al. discloses the filter being made out of the following wire meshes, perforate membranes, woven fabrics, non-woven fabrics, fibers, braids, and may be composed of polymers, metals, ceramics, or composites thereof. The motivation for the modification would have been to provide a suitable biocompatible material. (Peterson et al. Paragraph 0043). 

Allowable Subject Matter
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771